THIS was an action of debt, brought under the acts of 1748 and 1786, of Virginia, on a bond executed in 1787, in the penalty of 24,000lbs. of James river crop tobacco, conditioned for the payment of 12,000lbs. of like tobacco, of the inspections of Richmond, Manchester or Petersburg in the state of Virginia. After the separation of Kentucky from Virginia, viz. in 1793, the bond was assigned to Michie, who brought an action of debt on the penalty, in 1797, and obtained a judgment in 1798. The plea of payment had been put in, and issue joined on it, and judgment for the plaintiff. The defendant prosecuted a writ of error, and on the 16th of May 1799, Chief Justice MUTER delivered the following opinion of the court.
The court is of opinion that there is error in the record and proceedings, in this, to wit, that an action of debt, either by the assignee or obligee of a bond for the payment of tobacco in Virginia, cannot be supported in the state of Kentucky.
Judgment reversed.